Citation Nr: 1730012	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  15-13 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for neuroendocrine carcinoma with metastases to the liver, peritoneum, and spine, to include as due to contaminated water exposure at Camp Lejeune.


REPRESENTATION

Appellant represented by:	David S. Russotto, Esquire


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1979 to February 1983, and from February 1985 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for liver tumor/carcinoma and spine tumor/carcinoma.  

The Board has recharacterized the Veteran's two claims to better reflect his current symptoms pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was stationed at Camp Lejeune, North Carolina, from June 1979 to August 1979.

2.  The evidence is at least in equipoise as to whether the Veteran's neuroendocrine carcinoma is attributable to exposure to contaminated water at Camp Lejeune.


CONCLUSION OF LAW

The criteria for entitlement to service connection for neuroendocrine carcinoma, due to contaminated water exposure at Camp Lejeune, have been met.  38 U.S.C.A. §§  1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Because the Veteran's claim is granted by this decision, any error related to the VCAA with respect to these claims is harmless.  See id.; see also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Merits of the Claim

The Veteran contends he has neuroendocrine carcinoma of the liver, peritoneum, and spine due to exposure to contaminated drinking water at Camp Lejeune.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See, e.g., Hickson v. West, 12 Vet. App. 247 (1999); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The record is clear that the Veteran has a current diagnosis neuroendocrine carcinoma with metastases to the liver, peritoneum, and spine, thus satisfying the service connection element of a current diagnosis.

Regarding the requirement for an in-service injury or aggravation of a disease or injury, VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs). See Veterans Benefits Administration (VBA) Fast Letter 11-03 (last updated January 28, 2013).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011) (citing the National Academy of Sciences' National Research Council (NRC)'s report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects.")  Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id. at p. 6.  Fourteen diseases have been placed into the category of limited/suggestive evidence of an association with the contaminating water-supply system at Camp Lejeune.  These fourteen diseases are: esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  

However, the Federal Circuit has established that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Because the Veteran was stationed at Camp Lejeune in 1979, the RO has already conceded that the Veteran was exposed to contaminated water.  The Board agrees with the RO's concession, and therefore the Veteran has satisfied the requirement of an in-service incurrence or aggravation of a disease or injury.

Finally, regarding the requirement of a nexus between the claimed in-service disease or injury and the present disease or injury, the claims file contains two differing opinions regarding the relationship between the Veteran's exposure to contaminated water at Camp Lejeune and his neuroendocrine carcinoma.  In an October 2014 VA examination, the examiner concluded that the Veteran's condition was less likely than not incurred in or caused by contaminated water at Camp Lejeune because the NRC does not show an association between neuroendocrine tumors, which are of unknown etiology, and contaminated water at Camp Lejeune.  No additional rationale was provided by the examiner.

On the other hand, in a January 2015 letter, the Veteran's treating oncologist, Dr. Chao, opined that is it is as likely as it is not that the Veteran's exposure to carcinogenic contaminants in drinking water at Camp Lejeune contributed to the development of the Veteran's carcinoid tumors.  Dr. Chao stated that the cancers linked to the Camp Lejeune drinking water are associated with the gastrointestinal tract, and that the Veteran's carcinoid tumor also arose in the gastrointestinal tract within the ileocecal valve area.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  Accordingly, the most probative value of a medical opinion comes from its reasoning. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds Dr. Chao's opinion to be more probative on the issue of a nexus between the Veteran's current condition and the contaminated water.  The VA examiner based her opinion merely on the fact that carcinoma is not a presumptive condition for the Camp Lejeune water condition; yet the presumptive list of conditions provided by the NRC is not exhaustive.  Further, such an opinion provides no insight as to whether the Veteran's condition is directly related to an in-service occurrence, only to a presumptive relationship between an in-service incurrence and the current condition.  Meanwhile, Dr. Chao has treated the Veteran's condition for several years and his opinion that the Veteran's condition is etiologically related to contaminated water stems from the emergence of the Veteran's tumors in the gastrointestinal tract, as other cancers associated with the Camp Lejeune contamination emerge in the gastrointestinal tract.  The Board finds this to be a more well-reasoned and subjective medical opinion.   See Prejean v. West, 13. Vet App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physician's access to a Veteran's medical records); Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).

Therefore, upon careful review, the Board finds that the positive evidence and negative evidence, taken together, at the very least place the evidence in equipoise as to whether the Veteran's neuroendocrine carcinoma is due to exposure to contaminated water at Camp Lejeune during service.  A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert, 1 Vet. App. at 54.  Consequently, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted.



ORDER

Service connection for neuroendocrine carcinoma with metastases to the liver, peritoneum, and spine, is granted.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


